DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of the copper in a “free state” is indefinite because there is insufficient disclosure to adequately define what a “free state” of copper is and how it further limits the claim language of the copper not alloying with the carbon or iron. As best understood by the Examiner, the limitation of “free state” is redundant to the copper not alloying and will be treated as such.
Regarding claim 1, the limitation of “the temperature is less than the melting point of copper which does not allow for alloying with the copper” is indefinite because it is not clear 

Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as obvious over Morse et al., hereafter Morse, US Patent Publication No. 2020/0141708 in view of Hanejko, US patent Publication No. 2013/0224060 in further view of Fiske, US Patent No. 2,411,073.
 limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. The amendment and supporting argument appear to rely on critical ranges and combinations of sponge iron, coper and carbon that are claimed; however, it is the Examiner’s position that the ranges and combinations claimed are not sufficiently detailed as critical in the specification. For example, the specification presents several embodiments with varying ranges and compositions which, in the opinion of the Examiner, does not support the criticality of the specific ranges and composition being claimed. For the purposes of examination at this point, “consisting essentially of” will be treated as equivalent to “comprising.” If and when the criticality can be substantially proven, the claims can be reconsidered. 
Regarding claims 1 and 6, Morse discloses a frangible bullet (100) comprising 75-81% iron ([0032] discloses 70-85% iron and thus disclose 75-81% iron powder) with a particle size less than 100 mesh but substantially greater than 325 mesh ([0025] and [0026] disclose the metal powders have particles which may vary in sizes and shapes and fall within the claimed mesh ranges), 0.6-.9% Carbon powder ([0039] discloses lubricant 120 being used in various 
 In re Leshin, 125 USPQ 416. Utilizing the teaching of Hanejko would have provided any number of benefits including, but not limited to, achieving a desired density of the sintered part, ease of manufacture using the material, etc.
Further regarding claim 1, Morse discloses the claimed invention and specifically states the processing may be performed in air or not specialized atmosphere but a specialized atmosphere is within the scope of the disclosure in [0092] but does not specifically state the sintering environment is oxygen free to allow for the carbon to at least partially alloy with the sponge iron.  Nonetheless, Fiske provides analogous art in the form of iron and iron alloy making and specifically teaches the importance of providing a sintering atmosphere that is free of water vapor and oxygen in 5:15-20 and 7:42-59.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Morse to utilize an oxygen free environment similar to that as taught by Fiske in order to prevent oxidation due to water or presence of oxygen because of the low density and porous nature of the iron powder body prior to and during the sintering process. Fiske further teaches the sintering atmosphere from carburizing or decarburizing during sintering. Furthermore, the recitation of allowing “the carbon to at least partially alloy with the sponge iron” is treated as functional recitation which is met because the controlled 
	Regarding claim 2, Morse as modified by Hanejko and Fiske further discloses the bullet is lead-free (Morse [0029] discloses lead-free)
Regarding claim 3, Morse as modified by Hanejko and Fiske further discloses the bullet is coated (Morse 130) with a lubricant keep the bullet lubricated enough to be fired down the barrel of a gun (Morse 130 is disclosed as a lubricant in [0062])
Regarding claim 4, Morse as modified by Hanejko and Fiske further discloses the projectile is pressed in a pre-sintering green state to about 30 to 40 tons per square inch (30-40 tons per square inch is equivalent to about 60-80 ksi and Morse [0042] discloses 60-90 ksi and therefore discloses or teaches the claimed pressure range)
Regarding claim 5, Morse as modified by Hanejko and Fiske further discloses the iron powder having a sieve analysis of greater than 50% in the +325 mesh size range (Morse [0025] discloses the power may have a greater percentage of fine powders (e.g. 325 mesh) and therefore discloses or teaches a majority percentage (greater than 50%) 325 mesh size powder.) Alternatively, the size of powder particle size is well known the art to affect the frangibility of a projectile and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize powder with a particle distribution of at least 50% 325 mesh size as taught or at least considered by Morse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 8-12, the method steps are rendered obvious since such would have been an obvious manner of manufacturing the frangible bullet as disclosed and taught by the combination of Morse as modified by Hanejko and Fiske.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as obvious over Morse et al., hereafter Morse, US Patent Publication No. 2020/0141708 in view of Hanejko, US patent Publication No. 2013/0224060 in further view of Lashmore, Canadian Patent No. CA 2,284,709.
Regarding claims 1 and 6, Morse discloses a frangible bullet (100) comprising 75-81% iron ([0032] discloses 70-85% iron and thus disclose 75-81% iron powder) with a particle size less than 100 mesh but substantially greater than 325 mesh ([0025] and [0026] disclose the metal powders have particles which may vary in sizes and shapes and fall within the claimed mesh ranges), 0.6-.9% Carbon powder ([0039] discloses lubricant 120 being used in various ranges including at most 1% and .3%-1% which includes the claimed range. [0039] further discloses graphite as an example lubricant. Graphite is a mineral which is composed exclusively of the element carbon and is therefore a carbon powder. [0039] thus discloses a carbon powder (graphite) within the claimed percentage range), and a balance of an effective amount of Copper ([0032] discloses 0-30% copper, [0137] discloses copper at 0-30% and claim 4 discloses 10-48% copper powder with 50-95% iron powder. Therefore the balance of 19-25% is disclosed) which is sintered into a final bullet at a controlled temperature, wherein the temperature is less 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or further define the iron powder of Morse to have a sieve profile and sponge iron composition similar to that as taught by Hanejko since Hanejko teaches the material was known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Utilizing the teaching of Hanejko 
Further regarding claim 1, Morse discloses the claimed invention and specifically states the processing may be performed in air or not specialized atmosphere but a specialized atmosphere is within the scope of the disclosure in [0092] but does not specifically state the sintering environment is oxygen free to allow for the carbon to at least partially alloy with the sponge iron.  Nonetheless, Lashmore provides analogous art in the form of a method for making parts from particulate ferrous material and teaches in all embodiments of the invention that the heating step be done in a reducing atmosphere or in a neutral oxygen free atmosphere such as provided by nitrogen, hydrogen, or argon in lines 22-27 of page 15.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Morse to utilize a neutral oxygen free atmosphere similar to that as taught by Lashmore in order to prevent the production of iron oxide during the sintering process. Furthermore, the recitation of allowing “the carbon to at least partially alloy with the sponge iron” is treated as functional recitation which is met because the controlled temperature limitation and oxygen free environment limitation have both been met and because the limitations are met, the function of the two limitations is met as well.
	Regarding claim 2, Morse as modified by Hanejko and Lashmore further discloses the bullet is lead-free (Morse [0029] discloses lead-free)
Regarding claim 3, Morse as modified by Hanejko and Lashmore further discloses the bullet is coated (Morse 130) with a lubricant keep the bullet lubricated enough to be fired down the barrel of a gun (Morse 130 is disclosed as a lubricant in [0062])

Regarding claim 5, Morse as modified by Hanejko and Lashmore further discloses the iron powder having a sieve analysis of greater than 50% in the +325 mesh size range (Morse [0025] discloses the power may have a greater percentage of fine powders (e.g. 325 mesh) and therefore discloses or teaches a majority percentage (greater than 50%) 325 mesh size powder.) Alternatively, the size of powder particle size is well known the art to affect the frangibility of a projectile and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize powder with a particle distribution of at least 50% 325 mesh size as taught or at least considered by Morse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Morse as modified by Hanejko and Lashmore further discloses the carbon amount is about .8% (Morse discloses graphite, which is carbon, as stated above, and in the range of at most 1% which is broadly, yet reasonably “about .8%”)
Regarding claims 8-12, the method steps are rendered obvious since such would have been an obvious manner of manufacturing the frangible bullet as disclosed and taught by the combination of Morse as modified by Hanejko and Lashmore.



Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the finality of the rejection is improper because of new grounds of rejection, the Examiner is not persuaded. Any new grounds of rejection in the Final Rejection were necessitated by amendments to the claims.
In response to the applicant’s argument that the prior art teaches the presence of oxygen, the Examiner is not persuaded. The applicant has not indicated which reference(s) teach or disclose the presence of oxygen or cited portions of the reference(s) in order for the Examiner to fully be able to respond to the argument; however, the only reference relied upon that may imply the presence of oxygen would be Morse. As stated above, Morse specifically states a specialized atmosphere (oxygen-rich, hydrogen-rich, nitrogen-rich, vacuum, etc) is within the scope of the present disclosure. The only part of Morse that is relied upon in the rejection is the disclosure that a specialized environment, like a vacuum, is within the scope of the disclosure. Fiske and Lashmore are relied upon for the specific teaching of an oxygen free environment or atmosphere.
In response to the inventors words regarding the oxygen free environment, the Examiner appreciates the additional description of the invention and particular attention to the 
In response to the applicant’s argument that the oxygen free environment is essential to the frangibility of the projectile, the Examiner is not persuaded. Again, there is no prior art reference relied upon that asserts an atmosphere of oxygen is required or beneficial. Morse considers a specialized atmosphere for sintering and Fiske and Lashmore provide clear teachings that sintering with an absence of oxygen is beneficial.
In response to the applicant’s argument that the examiner discounting the use of “consisting essentially of” is improper, the Examiner is not persuaded. As stated above, the specification does not provide sufficient emphasis on the criticality of the claimed ranges and combinations and therefore the claim is interpreted as being equivalent to “comprising.”

In response to the applicant’s argument that Morse does not disclose a sponge iron with particles in the specific mesh range, the Examiner is not persuaded. Morse is not relied upon to teach sponge iron and broadly, yet reasonably, meets the limitations of the mesh size of the material used as stated above. Hanejko is relied upon above for the sponge iron teaching and to provide additional support for the prior art meeting the particular mesh size claimed. 
In response to the applicant’s argument that, Morse teaches and relies on oxygenation of the metal powders to provide a chemical bond and the oxygen free environment of the claim prevents oxygenation, the Examiner is not persuaded. Firstly, “oxygenation” is a oxidation not oxygenation. As stated above, oxygenation does not require the presence of oxygen. Non-Patent Literature Thoughtco.com reference details what oxidation is and specifically that oxidation does not require oxygen (excerpt below)

    PNG
    media_image1.png
    157
    710
    media_image1.png
    Greyscale

The Thoughtco.com citation is not to be treated as a prior art rejection, but merely support for the interpretation of the claims by the Examiner and specifically the interpretation of the limitations regarding “oxidation.” Stated above, the claims are interpreted as requiring an oxygen free environment for sintering (taught by Fiske) and that the “oxidation” that is prevented or not allowed in the claim is due to the lack of oxygen which is in concordance with the applicant’s argument that “The present invention claims sintering in an oxygen free environment and thereby preventing oxidizing of the metals.” Therefore, even though Morse does allow and rely on oxidation to form chemical bonds, this disclosure does not require the presence of oxygen as argued.
	In general, the applicant appears to be relying on functional language or intended use limitations in the amendments and to support arguments. As stated in the rejection above, where the prior art meets the limitations, the intended use or functional recitation is met because the prior art is at least capable of meeting the intended uses.


In response to the applicant’s argument that Hanejko teaches preparation of an iron powder and the use of waxes, the Examiner is not persuaded. Hanejko is not bodily incorporated into the Morse reference or rejection above. Hanejko is merely relied upon to show that the materials considered by Morse are known in the art to be used within the claimed ranges and specifications. Furthermore, the fact that Hanejko lists other materials which may not be suitable for a frangible projectile is irrelevant. Hanejko is relied upon to teach MH100 and, again, is not being bodily incorporated.
In response to the applicant’s argument that Fiske does not add any teachings pertaining to the inventive combination, the Examiner is not persuaded. Fiske is merely relied upon to teach the fact that sintering in an oxygen free environment is a known specialized atmosphere that provides known benefits as it pertains to the use of iron powder. The applicant’s argument that Fiske pertains to eliminating embrittlement is irrelevant because Morse is relied upon to disclose a frangible projectile and particulars thereof. Fiske, again, is merely relied upon to disclose a sintering step in an oxygen free environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641